Perimeter Small Cap Opportunities Fund (the “Fund”) A series of Investment Managers Series Trust Supplement dated April 29, 2014 to the Prospectus dated October 1, 2013 Effective immediately, the following replaces the table under “YOUR ACCOUNT WITH THE FUND - Buying Fund Shares” in the Fund’s Prospectus: Minimum Investments To Open Your Account To Add to Your Account Direct Regular Accounts Traditional and Roth IRA Accounts Automatic Investment Plan Gift Account For Minors Please file this Supplement with your records.
